DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 08/31/2021, which have been entered. Claims 1-20 are pending. Claims 1, 7 and 9 are currently amended. Claims 19-20 are newly added.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 7 and 9 for informalities are withdrawn in view of Applicant’s amendments to the claims.  
	
4.	The rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of Applicant’s amendment to the claim.


Claim Rejections - 35 USC § 103
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2016/0211775 A1; hereinafter “Ge”), in view of Curry et al. (US 2015/0047190 A1; hereinafter “Curry”); already of record from Applicant’s IDS filed on 11/04/2020.
	As to independent claim 1, Ge teaches an electrostatic machine comprising a first and second electrode separated across a gap and supported to provide relative 23 may be filled with a dielectric fluid 38 surrounding the rotor pegs 26 and stator pegs 32 to provide insulation therebetween; para. 0051, Figures 1-2); and a substantially nonconductive dielectric liquid positioned within the gap (see para. 0007, 0049), the dielectric liquid comprising: (a) a dielectric fluid (see para. 0049, claim 1); and (b) a plurality of dielectric particles suspended in the substantially nonconductive dielectric liquid (see para. 0066: the dielectric fluid 38 may include ferroelectric particles for enhanced permittivity; para. 0049: dielectric fluid provides insulation, corresponds to “substantially nonconductive dielectric liquid”).
Ge fails to disclose dielectric particles having a core material with a permittivity greater than that of the dielectric fluid and an outer coating having a lower permittivity than the permittivity of the core dielectric material.  
However, Curry, in analogous art of dielectric materials (see abstract) teaches a composite material having a high dielectric constant and high dielectric strength, the composite material comprising a distribution of at least one variety of dielectric particles 102-106 that are bound together by a polymer binder 108 (see para. 0036-0040 & FIGS 1A-1C: ceramic particles), wherein the polymeric material bonds directly to the distribution of high dielectric constant ceramic particles and a dielectric fluid (see para. 0011, 0050-0054 & FIG. 5A-5C: polymer coats the particle surface 300; para. 0013, 0034, 0059-0061: a dielectric fluid fills any remaining voids in the composite material to eliminate dead space occupied by air, thereby improving the dielectric properties of the composite material; see also claims 1 & 24). Curry teaches ceramic particles 
Therefore, in view of the teaching of Curry, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrostatic machine taught by Ge by incorporating the coated dielectric particles taught by Curry to arrive at the claimed invention because Ge suggests including ferroelectric particles for enhanced permittivity (see Ge para. 0066). Curry clearly teaches coated dielectric particles having a high dielectric constant suspended in a dielectric fluid (see Curry para. 0036-0037, 0059-0060). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed dielectric particles for the claimed electrostatic machine with a reasonable expectation of success for increasing the dielectric constant, i.e. permittivity as defined in the present specification at para. 0009, in a variety of applications such as high voltage insulators (see Curry para. 0077-0080), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 2-3, Ge and Curry teach the electrostatic machine of claim 1, wherein the dielectric particles have an average diameter less than 50 nm [claim 2] and wherein the dielectric particles have an average diameter of less than 15 nm [claim 3] 3, with diameters less than about 500 nm, the smallest particles may have diameters of 2 nm or less).  A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 4-6, Ge and Curry teach the electrostatic machine of claims 1 and 4 as described above, but fail to explicitly disclose the features recited in these dependent claims. However, since Ge and Curry teach the claim required structure of the electrostatic machine and composition requirements for the dielectric liquid, it would have been obvious to one skilled in the art to prepare a coating satisfying the features recited in claims 4-6 from the dielectric liquids taught by Ge, coatings taught by Curry and general knowledge in the art. 
As to claim 7, Ge and Curry teach the electrostatic machine of claim 4, wherein the coating is an organosilicon compound (see Curry para. 0054: a silane-based polymer precursor, for example trialkoxysilane, coats the particle surface).
As to claim 8, Ge and Curry teach the electrostatic machine of claim 4, but are silent on the claimed properties. However, the disclosed dielectric liquid and coating would necessarily possess the claimed nonpolar properties in view of the substantially identical composition. See MPEP 2112.01. -- As to claim 9, Ge and Curry teach the electrostatic machine of claim 1, wherein the dielectric particle provides a core material selected from the group consisting of barium titanate, titanium dioxide strontium titanate, barium/strontium titanate, and calcium titanate (see Curry para. 0037).  
As to claims 10-14, Ge and Curry teach the electrostatic machine of claim 1 as described above, but fail to explicitly disclose the particle volume fraction recited in 
As to claims 15-17, Ge and Curry teach the electrostatic machine of claim 1, wherein the first and second electrodes are on a stator and rotor of an electrostatic machine [claim 15], wherein the electrodes of the stator and rotor are opposed axially along an axis of a shaft about which the rotor rotates [claim 16], and wherein the electrodes of the stator and rotor are opposed radially along the line of radius from an axis about which the rotor rotates [claim 17] (see Ge para. 0044, 0047, 0065, FIG. 1-3). 
As to claim 18, the feature “wherein the first and second electrodes are on opposite walls of a flexible pouch or bellows holding the dielectric liquid” is merely a matter of engineering choice from the disclosure of Ge in that the housing may be filled with a dielectric fluid surrounding the rotor pegs and stator pegs to provide insulation therebetween (see Ge para. 0059 and FIG. 2).  
Regarding claim 19, Curry teaches an outer polymer coating on a ceramic particle surface, as in the case of the instant application (see Curry para. 0050-0054 & FIG. 5A-5C). Therefore, the outer coating of Curry must have the ability to “reduce a propensity of suspended dielectric particles to form into chains”, the property recited in claim 19. If different results are achieved by the prior art, it must be due to limitations that are not currently claimed (i.e. include specific details/features about the product itself, beyond properties or result achieved).
Ge and Curry teach the electrostatic machine of claim 1, wherein the suspended dielectric particles include individual particles that are suspended independently of other particles (see Curry para. 0037: the BST particles (a preferred ceramic material having a high dielectric constant) may be incorporated as independent particles). It is also noted that the term “include” is synonymous with “comprising” and is open for the inclusion of unspecified ingredients, e.g. particles joined together, even in major amounts. See MPEP 2111.03 and Curry FIG. 3-4 & para. 0040 which show independent particles as well as joined particles.


Response to Arguments
6.	 Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Ge and Curry fails to meet the limitation of claim 1 of a “plurality of dielectric particles suspended in the substantially nonconductive dielectric liquid”. Applicant argues that while the mass in Curry may incorporate dielectric fluid, in no sense is the mass suspended in dielectric fluid according to the plain and ordinary meaning of suspended.
	However, Curry also discloses that: “Despite the random arrangement of particles 102-106, the particles are dispersed evenly throughout the composite material by stirring and mixing, such that the particle density and other properties of the composite are uniform throughout the material (see Curry para. 0036), which 
	Applicant argues that the combination or modification of these references would not be taught by the references and that the Examiner’s suggestion that this combination is justified by a “reasonable expectation of success for increasing the dielectric constant” is not adequately supported by the cited art or prior art in general. Applicant instead argues that it would appear reasonable that those of ordinary skill in the art would understand that adding a lower dielectric constant material to a dielectric particle will undesirably decrease the dielectric constant which could be obtained for that volume of particle.
	However, Applicant’s arguments appear to be conclusory statements without any supporting evidence or comparative data. Measuring/evaluating the dielectric constant or permittivity of a material involves only routine skill in the art. Perhaps the combination would have been better justified by a statement that there’s a “reasonable expectation of success for adjusting (whether it be increasing or decreasing) the dielectric constant to achieve the desired properties for the electrostatic machine. Further, what are the unexpected results/technical effect achieved when core dielectric particles have an outer coating satisfying the relative permittivity recited in the claims? A value for dielectric constant/perimittivity of the dielectric liquid as a whole (as opposed to its value for a core and outer coating of individual particles) is not a required claim feature.

However, as currently written, the claims do not exclude a binder that joins particles together, or require that all particles must be separate within the dielectric liquid (note the reasoning above in the new claim 20 rejection). A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. See MPEP 2141.02 and MPEP 2145X.D. 1.
Applicant cites para. [0008-0009] of the present specification and says the present inventors have recognized that adverse electrorheological effects can be managed by particle coatings together with control of particle size and concentration and that the result is a lower viscosity fluid beneficial for close association with the moving components of an electrostatic motor. Applicant argues that both Ge and Curry are silent with respect to these problems or their solution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., control of particle size/concentration and viscosity of the fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant's arguments fail to .


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 24, 2021